Listing Report:Supplement No. 73 dated Oct 13, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 285692 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 30.90% Starting borrower rate/APR: 31.90% / 34.31% Starting monthly payment: $304.49 Auction yield range: 17.27% - 30.90% Estimated loss impact: 36.31% Lender servicing fee: 1.00% Estimated return: -5.41% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 1 First credit line: Aug-1985 Debt/Income ratio: 30% Credit score: 640-660 (Oct-2009) Current / open credit lines: 7 / 8 Employment status: Full-time employee Now delinquent: 5 Total credit lines: 40 Length of status: 9y 7m Amount delinquent: $27,237 Revolving credit balance: $0 Occupation: Administrative Assi Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Stated income: $75,000-$99,999 Delinquencies in last 7y: 28 Homeownership: Yes Inquiries last 6m: 6 Screen name: Ann63 Borrower's state: NewYork Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Fix a wall in sons room/pay a bill Purpose of loan:This loan will be used to repair a wall in my son's bedroom and pay one billMy financial situation:Currently my financial situation is not very good.? My husband lost his job and we got severely behind in our bills, thus severely in debt; but things are beginning to look up.? I've contacted all my creditors, lowered my interest rates and made payment arrangements.? Currently in the process of modifying my mortgage(which is a huge deal) and in addition, I am contacting a credit counseling service to further assist me in perhaps lowering my payments even further.? I recognize in this economy many people have bad, somewhat bad or disastrous credit and it may not be their fault.? I also recognize that given an opportunity, good people will always shine through because it is in their best interest to do the right thing.? I just need an opportunity and someone willing to take a chance even with my current situation/credit being what it is.Monthly net income: $ 10000.00(my salary alone)Monthly expenses: approximately?$ 8000??Housing: $?3200??Insurance: $ 280??Car expenses: $ 2000??Utilities: $ 300??Phone, cable, internet:
